         Case 1:19-cv-06332-ER Document 120 Filed 01/28/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILFREDO TORRES,

                          Plaintiff,

                   vs.

CITY OF NEW YORK; NEIL VERAS; PATRICIA DE                                    ORDER
JESUS, Shield No. 1305; DIOASKY PENA, Shield                           19 Civ. 6332 (ER)
No. 10240; DANIEL PEARLES, Shield No. 15167;
MATEUSZ HADER, Shield No.9149; NEW YORK
CITY HEALTH AND HOSPITALS; ARKAPRAVA
DEB, M.D.; and STEVEN LASLEY, M.D.,

                          Defendants.


RAMOS, D.J.:


       Wilfredo Torres, pro se, brings this action against the City of New York (the “City”), New

York City Health and Hospitals (“NYCHH”), Police Lieutenant Neil Veras, Police Oﬃcer

Patricia de Jesus, and numerous John Does, for violating his constitutional rights. Doc. 1. On

October 9, 2020, following the City and NYCHH responses to the Court’s Valentin Order,

Plaintiﬀ ﬁled his second amended complaint adding Oﬃcers Dioasky Pena, Daniel Pearles,

Mateusz Hader, and Doctors Arkaprava Deb and Steven Lasley as defendants. Doc. 81. On

January 25, 2021, Plaintiﬀ requested that the Court issue an order of service. As of the date of

this Order, neither Doctors Deb nor Lasley have been served.

       Accordingly, Plaintiﬀ’s request is granted. �e Clerk is directed to

           •   issue amended summonses as to Doctors Deb and Lasley;

           •   complete USM-285 forms for service on Doctors Deb and Lasley; and

           •   deliver all documents necessary to complete service on Doctors Deb and Lasley to

               the U.S. Marshals.
           Case 1:19-cv-06332-ER Document 120 Filed 01/28/21 Page 2 of 3




         A list of their service addresses is attached Appendix A to this Order.

         �e Clerk is further directed to mail a copy of this order to Wilfredo Torres, 470 Second

Avenue, Apt. 2A, New York, New York 10016.

         It is SO ORDERED.

Dated:    January 28, 2021
          New York, New York


                                                              EDGARDO RAMOS, U.S.D.J.




                                                  2
      Case 1:19-cv-06332-ER Document 120 Filed 01/28/21 Page 3 of 3




                                APPENDIX A



1.   Dr. Arkaprava Deb
     Bellevue Hospital
     462 First Avenue
     New York, New York 10016

2.   Dr. Steven Lasley
     Bellevue Hospital
     462 First Avenue
     New York, New York 10016




                                    3
